                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              ST. JOSEPH DIVISION
 MICHAEL MATHEWS,                             )
                                              )
                               Plaintiff,     )
                                              )
                      v.                      )           Case No. 5:20-06057-CV-RK
                                              )
 FIELDWORKS, LLC,                             )
                                              )
                               Defendant.     )
                                          ORDER
       On January 26, 2021, the Court voiced concerns to the parties during a status conference
as to whether Michael Mathews (Plaintiff) has standing to maintain an action in federal court under
the Fair Credit Reporting Act (FCRA). Because a district court does not have subject matter
jurisdiction when a plaintiff lacks standing, the Court directed the parties to submit briefing
applying the law of Article III standing to the Amended Complaint. (Docs. 32, 33.) Oral argument
on the issue was held on February 10, 2021.
       The Court finds Plaintiff lacks standing to pursue his disclosure claim under Count II and
authorization claim under Count III. Plaintiff has not established or pled he suffered a concrete
injury, even assuming there were technical violations in the Defendant’s disclosure and
authorization form under the Fair Credit Reporting Act (“FCRA”). Accordingly, the Court
dismisses Count II and Count III for lack of subject matter jurisdiction. Count I remains for the
reasons discussed herein.
I.     PLAINTIFF’S ALLEGATIONS IN THE AMENDED COMPLAINT
       Alleged Facts:
       Following are allegations from Plaintiff’s Amended Complaint (Doc. 28).
       Plaintiff is an individual and resident of Lee’s Summit, Missouri. Plaintiff brings this
putative class action against Defendant Fieldworks pursuant to the FCRA. Defendant Fieldworks
is a foreign company doing business in Missouri and throughout the United States.
       Plaintiff replied to an ad on Craigslist for employment with Defendant in November of
2019 and went to Defendant’s office for an interview on or about November 7, 2019. The
interview was a group interview that took place in Defendant’s office. During the interview,
Plaintiff informed an employee of Defendant that he had a criminal history, and Defendant’s



         Case 5:20-cv-06057-RK Document 46 Filed 03/23/21 Page 1 of 14
employee stated that Plaintiff “should be fine.” Plaintiff was hired and was provided a start date
following the interview. Plaintiff was shown a pop-up screen on an ipad that indicated he was
hired, which stated, “proceed to application” and had a button to send a link to himself. Plaintiff
accessed the link that was provided and completed Defendant’s application form, which stated it
was an application, and then clicked a button labeled “submit application.”
          Plaintiff alleges he did not understand that Defendant’s form was anything other than an
employment application. Plaintiff alleges Defendant’s form did not disclose that Defendant would
procure a Consumer Report and did not obtain Plaintiff’s authorization to procure a Consumer
Report.
          Plaintiff attached to the Amended Petition, as Exhibit 1, five pages purporting to be various
versions of Defendant’s application forms. Page one purports to be a one-page application
Defendant used prior to 2019. Page two purports to be the hard-copy form utilized by Plaintiff on
November 7, 2019, before Plaintiff accessed the link and electronically completed the digital form.
Pages three and four purport to be the digital form completed by Plaintiff electronically. Page
three begins at the top:
          Congratulations, you have been offered a position at FieldWorks pending the
          completion of a background check. Please enter the information below. Make sure
          to use your full legal name as it appears on government issued documents. Double
          check your social security number and date of birth for accuracy. If you have issues
          completing this form, please contact your office director at 202-667-4400[.]

          Page four contains a “Signature” box at the bottom of the page, with the following above
the box:
          I CERTIFY THAT I AM AT LEAST 18 YEARS OLD AND THAT THE FACTS
          CONTAINED IN THIS APPLICATION ARE TRUE AND COMPLETE TO THE
          BEST OF MY KNOWLEDGE AND UNDERSTAND THAT, IF EMPLOYED,
          FALSIFIED STATEMENTS ON THIS APPLICATION SHALL BE GROUNDS
          FOR DISMISSAL.        I UNDERSTAND THAT INVESTIGATIVE
          BACKGROUND INQUIRIES ARE TO BE MADE ON MYSELF INCLUDING
          CONSUMER INVESTIGATIVE CRIMINAL CONVICTIONS. FURTHER, I
          UNDERSTAND THAT YOU WILL BE REQUESTING INFORMATION FROM
          VARIOUS FEDERAL, STATE, AND OTHER AGENCIES, WHICH
          MAINTAIN RECORDS CONCERNING MY PAST ACTIVITIES RELATING
          TO ANY CRIMINAL EXPERIENCE. (DATE OF BIRTH IS REQUESTED
          ONLY TO CONDUCT A BACKGROUND CHECK AND WILL NOT BE USED
          AS CRITERIA IN THE HIRING PROCESS.)



                                                   2

            Case 5:20-cv-06057-RK Document 46 Filed 03/23/21 Page 2 of 14
       On or about November 14, 2019, Plaintiff was told in a phone call that he would not be
hired by Defendant due to information in his Consumer Report. Plaintiff received a text message
the same day as the phone call and was notified a second time that the Defendant could not offer
him a position due to his background check. The text message notifying the Plaintiff he was being
denied employment because of his background check is standard company policy.
       Plaintiff did not know that the Defendant had contacted Sterling Infosystems and utilized
a third party to access his personal information. Plaintiff received an email approximately four
days after the phone call with a copy of the Consumer Report attached. Defendant did not give
the Plaintiff a copy of his Consumer Report prior to withdrawing Plaintiff’s offer of employment.
       Alleged Violations:
       Count I - Adverse Action Violations
       The Amended Complaint alleges “Defendant violated the FCRA by failing to provide
Plaintiff . . . with a copy of the Consumer Report that was used to take adverse employment action
against [Defendant] prior to the adverse action.” (⁋ 65.) “Defendant did not provide the Plaintiff
with a FCRA Summary of Rights prior to the adverse action.” (⁋ 69.)
       Count II - Disclosure Violation
       The Amended Complaint alleges “Defendant violated the FCRA by failing to disclose that
a Consumer Report would be obtained for employment purposes.” (⁋ 74.)
       Count III – Authorization Violation
       The Amended Complaint alleges “the documents used by the Defendant to obtain a
Consumer Report on the Plaintiff . . . does not contain an authorization for the Defendant to obtain
a consumer report for employment purposes.” (⁋ 84.)
       Alleged Injuries:
       Count I – Adverse Action Violations
       The Amended Complaint alleges the following harm: Defendant’s FCRA violations caused
Plaintiff insufficient “time to address any information or inaccuracies within the Consumer Report
prior to the adverse action.” (⁋ 66.) “Had Defendant complied with the FCRA, Plaintiff would
have been given time to review, dispute, contest, and/or address the information contained in the
Consumer Report.” (⁋ 67.) “The Defendant’s failure to provide the Plaintiff a copy of the
Consumer Report or the FCRA Summary of Rights denied the Plaintiff a meaningful opportunity
to address the information contained with the Consumer Report.” (⁋ 70.) “Defendant’s failure to

                                                 3

          Case 5:20-cv-06057-RK Document 46 Filed 03/23/21 Page 3 of 14
abide by the FCRA’s notice provisions deprived the Plaintiff of required information and his right
to address the information being used to deny his employment.” (⁋ 71.)
        Count II – Disclosure Violation
        The Amended Complaint alleges the following harm: “Plaintiff’s oral disclosure of his
criminal history during the interview and the Defendant’s indication that it shouldn’t be a problem
further supports Plaintiff’s belief that no document disclosed that a Consumer Report would be
obtained for employment purposes as that would have prohibited the Defendant from telling him
his criminal history would be fine if the Defendant was then going to procure a Consumer Report
that would foreclose his ability to work for the Defendant.” (⁋ 37.) 1
        Count III – Authorization Violation
        The Amended Complaint alleges the following harm: “Defendant’s violation of the FCRA
resulted in an invasion of Plaintiff’s privacy as Plaintiff was not informed that a Consumer Report
may be obtained for employment purposes.” (⁋ 85.) “Defendant’s violation of the FCRA resulted
in an invasion of Plaintiff’s privacy as Plaintiff was not informed that a third party would access
his personal information.”       (⁋ 86.)    “Defendant’s violation of the FCRA resulted in an
informational injury because the Plaintiff was not informed that a Consumer Report may be
obtained for employment purposes.” (⁋ 87.)
II.     DEFENDANT’S CHALLENGE TO STANDING
        Defendant submits several exhibits of evidentiary materials with their briefing, including
a deposition transcript of Plaintiff, Defendant’s employment application forms at issue, and the
background report at issue. Defendant argues in its briefing that “Mathews has suffered no actual,
concrete injury from FieldWorks’ alleged violations of FCRA. For that reason he lacks Article III
standing and, accordingly, the Court lacks subject matter jurisdiction.” (Doc. 32, p.6.)
        As to each particular Count, the Defendant argues Plaintiff has not shown or alleged a
concrete harm for the following reasons:
        Count I – Adverse Action Violation
        “Mathews does not allege that his background check was inaccurate. And it was in fact
accurate. Thus, even if Mathews had a copy of the report before he was told he would not be hired,
it would have made no difference. There was nothing to explain or correct.” (Doc. 32, p. 7.) In


        1
         Although the Plaintiff does not set forth alleged harm under the language of the body of Count 2,
the Court incorporates ⁋ 37 as setting forth an alleged harm under Count 2.
                                                    4

            Case 5:20-cv-06057-RK Document 46 Filed 03/23/21 Page 4 of 14
other words, it would have not “made any difference if he had been provided the report before he
was told he could not be hired, since the relevant facts disclosed by the background report are true;
Mathews has admitted as much; and he has never alleged otherwise.” (Doc. 32, p.1.)
        The Defendant further argues “a plaintiff who received the background report after being
denied employment lacks standing when that plaintiff was not concretely injured by the loss of
opportunity to contest the report because the report was accurate and thus there was nothing to
contest.” (Doc. 32, p.14.)
        Counts II & III– Disclosure Violation & Authorization Violation
        Plaintiff “does not allege any concrete, specific injury from the alleged failure to use a
technically proper disclosure [and authorization] form.” (Doc. 32, p.1.)
        Plaintiff admitted signing the disclosure and authorization form. Plaintiff admitted he
understood the language to mean that FieldWorks would be checking court records relating to
Plaintiff. (Doc. 32, at p.6.)
        ‘“[T]he fact the FieldWorks form had additional material, was not a ‘standalone’ form and
did not meet other technical requirements of the FCRA, is insufficient to find Mathews suffered
any invasion or [sic] privacy or ‘informational injury.”’
        Evidence outside the Amended Complaint
        The Court notes the following admissions by Plaintiff found in the deposition submitted
with Defendant’s briefing:
        1) Plaintiff believed the form “to be a continuation for the application of employment.”
            (Depo p. 24.)
        2) Plaintiff interpreted the paragraph on the form that begins “I certify” “to mean that they
            might check public records, Missouri Case.net, which is public records for the court
            system.” (Depo pp. 24-25.)
        3) Plaintiff “would assume” that if they checked Missouri Case.net, assuming they didn’t
            miss anything, they would have found [Plaintiff’s] conviction for burglary. (Depo p.
            26.)
        4) Plaintiff admitted the information contained in the report was accurate by his response,
            “No, no nothing would be inaccurate, no. It’s all correct.” (Depo pp. 35-36.)




                                                 5

          Case 5:20-cv-06057-RK Document 46 Filed 03/23/21 Page 5 of 14
        Unsupported Arguments by Defendant
        The Court notes, however, Defendant makes unsupported arguments regarding
Defendant’s policy.
        1) “FieldWorks’ policy is not to hire felons [and] to exclude felons who were convicted
            of acts of dishonesty or violence, including burglary, from public contact.” (Doc. 32,
            p. 5.)
        2) “Based on the information in the report, FieldWorks’ policies required that [Plaintiff]
            be denied employment.” (Doc. 32, p.12.)
III.    ARTICLE III STANDING
        General Principals of Article III Standing
        “Subject-matter jurisdiction, because it involves a court’s power to hear a case, can never
be forfeited or waived. Courts have an independent obligation to determine whether subject-matter
jurisdiction exists, even in the absence of a challenge from any party.” Arbaugh v. Y&H Corp.,
126 S.Ct. 1235, 1244, 546 U.S. 500, 514 (2006) (cleaned up).
        Standing is a threshold or jurisdictional issue. See Cook v. ACS State & Local Sols., Inc.,
756 F.Supp.2d 1104, 1106 (W.D. Mo. 2010). Under Rule 12(b)(1) of the Federal Rules of Civil
Procedure, a claim may be dismissed for “lack of subject matter jurisdiction.” A district court does
not have subject matter jurisdiction when a plaintiff lacks standing. Nelson v. Maples, 672 F.
App’x 621 (8th Cir. 2017) (citing Faibisch v. Univ. of Minn., 304 F.3d 797, 801 (8th Cir. 2002)).
“Standing to sue is a doctrine rooted in the traditional understanding of a case or controversy.”
Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547, 194 L. Ed. 2d 635 (2016). “To establish the
‘irreducible constitutional minimum of standing,’ [Mathews] must show [he has] ‘(1) suffered an
injury-in-fact, (2) that is fairly traceable to the challenged action of [Fieldworks], and (3) is likely
to be redressed by a favorable judicial decision.’” Yeransian v. B. Riley FBR, Inc., 984 F.3d 633,
636–37 (8th Cir. 2021) (quoting Spokeo, 136 S. Ct. at 1547). “An injury-in-fact exists where the
plaintiff has sustained, or is in immediate danger of sustaining, a concrete and particularized harm
that is actual or imminent, not conjectural or hypothetical.” Philadelphia Indem. Ins. Co. v. Atl.
Specialty Ins. Co., No. 6:20-CV-03065-MDH, 2020 WL 4819949, at *1 (W.D. Mo. Aug. 19, 2020)
(internal quotation marks omitted). “‘Article III standing requires a concrete injury even in the
context of a statutory violation,’ and a plaintiff cannot ‘allege a bare procedural violation, divorced



                                                   6

          Case 5:20-cv-06057-RK Document 46 Filed 03/23/21 Page 6 of 14
from any concrete harm, and satisfy the injury-in-fact requirement of Article III.’” Auer v. Trans
Union, LLC, 902 F.3d 873, 877 (8th Cir. 2018) (quoting Spokeo, 136 S. Ct. at 1549).
        Facial Challenge versus Factual Challenge to Standing
        “‘In order to properly dismiss [a case] for lack of subject matter jurisdiction under Rule
12(b)(1), the complaint must be successfully challenged on its face or on the factual truthfulness
of its averments.’” S.J. v. Tidball, No. 2:20-CV-04036-MDH, 2020 WL 5440510, at *2 (W.D.
Mo. Sept. 10, 2020) (quoting Titus v. Sullivan, 4 F.3d 590, 593 (8th Cir. 1993)). “The Eighth
Circuit has explained that a ‘court deciding a motion under Rule 12(b)(1) must distinguish between
a “facial attack” and a “factual attack.’” Philadelphia Indem. Ins. Co., 2020 WL 4819949, at *1
(quoting Osborn v. U.S., 918 F.2d 724, n.6 (8th Cir. 1990)). “In a facial challenge to jurisdiction,
all of the factual allegations concerning jurisdiction are presumed to be true and the motion is
successful if the plaintiff fails to allege an element necessary for subject matter jurisdiction.” S.J.
v. Tidball, 2020 WL 5440510, at *2. In contrast, “[i]n a factual attack the moving party submits
evidentiary materials such as affidavits or depositions to attack the jurisdictional allegations of the
complaint, and the court may consider that evidence when determining whether it has subject
matter jurisdiction.” Philadelphia Indem. Ins. Co. v. Atl. Specialty Ins. Co., No. 6:20-CV-03065-
MDH, 2020 WL 4819949, at *1 (W.D. Mo. Aug. 19, 2020) (citing Titus v. Sullivan, 4 F.3d 590,
593 (8th Cir. 1993)).
        Plaintiff’s Application of Rule 12(b)(1) Legal Standard
        Plaintiff asserts the legal standard for the Court to determine standing involves the
following principals: 1) “The Rule 12(b)(6) standard applies to Plaintiff’s [First Amended
Complaint] and the Court accepts as true the factual allegations contained in the complaint;” 2 2)




        2
           Citing as authority, Carlsen v. GameStop, Inc, 833 F.3d 903,908 (8th Cir. 2016). However, in
Carlsen, the Eighth Circuit affirmed the district court’s dismissal not on standing grounds under Rule
12(b)(1) for lack of subject matter jurisdiction, but rather the Eighth Circuit affirmed the district court’s
dismissal under Rule 12(b)(6) for failure to state a claim. Because the district court ruled that it was
“accepting as true all of Plaintiff’s allegations and construing all reasonable inferences in Plaintiff’s favor,”
the Eighth Circuit found that the district court treated the standing challenge as a “facial attack” and
refrained from considering matters outside the pleadings. The Eighth Circuit held that because the district
court utilized the Rule 12(b)(6) standard (of not considering matters outside the pleadings), the Eighth
Circuit was obligated to review the appeal under the same approach as the district court. The Eighth was
obligated to treat the standing challenge as a “facial attack,” and was obligated to refrain from considering
matters outside the pleadings. Here, this Court is not in such a position or under such obligations.
                                                       7

            Case 5:20-cv-06057-RK Document 46 Filed 03/23/21 Page 7 of 14
“An inquiry into standing is not an assessment of the merits of a plaintiff’s claim;” 3 and 3) “In
assessing a plaintiff’s Article III standing, we must ‘assume that on the merits the plaintiffs would
be successful in their claims.’” 4 (Doc. 33, p. 4.)
          Plaintiff contends in his brief “the Court is required to assume that: (1) Plaintiff was
confused by the Defendant’s form and understood the form was an employment application; (2)
Plaintiff believed he did not receive a disclosure that a Consumer Report would be obtained for
employment purposes; (3) Plaintiff believed he did not authorize the Defendant to obtain a
Consumer Report; (4) Plaintiff was not given a copy of his Consumer Report; and (5) Plaintiff was
not provided an opportunity to address, contest or explain the Consumer Report before being
denied employment.” (Doc. 33, p. 4.)
          During oral arguments, Plaintiff stated “in assessing the Plaintiff’s Article III standing this
Court must assume on the merits that the plaintiff will be successful on their claims and the
amended complaint must be granted all reasonable inferences.” (Rough Transcript p.3.)
          Factual challenges to subject matter jurisdiction were not addressed in Plaintiff’s briefing
nor were factual challenges to subject matter jurisdiction addressed in Plaintiff’s argument.
Plaintiff, therefore, did not address the parameters of what the Court can consider when assessing
standing when a factual challenge is lodged, or when the Court raises the issue of standing sua
sponte.
          Defendant’s Application of Rule 12(b)(1) Legal Standard
          Defendant did not address the Court’s parameters of a factual challenge to subject matter
jurisdiction in Defendant’s briefing.
          During oral arguments, however, Defendant argued “[a]s a preliminary matter, the issue of
what the Court can take into consideration at this stage, the Court can definitely look beyond the
pleadings with respect to the issue of standing.” “[W]here there’s a factual challenge to
jurisdiction, there is substantial authority that the trial court is free to weigh the evidence and
satisfy itself as to the extension of its power to hear the case.” “[T]he Eighth Circuit said no
presumptive truthfulness attaches to plaintiff’s allegations when there’s a factual dispute . . factual
presentation that challenges the issue going to jurisdiction.” (Rough Transcript p.16.)

          3
          Citing as authority, Am. Farm Bureau Fed’n v. U.S. Envtl. Prot. Agency, 836 F.3d 963, 968 (8th
Cir. 2016).
        4
          Citing as authority, Graham v. Catamaran Health Sols. LLC, No. 16-1161, 2017 WL 3613328, at
*4 (8th Cir. Aug. 23, 2017).
                                                      8

              Case 5:20-cv-06057-RK Document 46 Filed 03/23/21 Page 8 of 14
        Defendant mounts a factual attack by submitting evidentiary materials, including a
deposition transcript of Plaintiff, Defendant’s employment application forms, and the background
report at issue. 5 Defendant argued and submitted evidence that Plaintiff admitted signing the
disclosure and authorization form; Plaintiff admitted he understood the language in the form to
mean that FieldWorks would be checking court records relating to Plaintiff; Plaintiff admitted the
information in the background report was inaccurate. Arguing, thus, even if Mathews had a copy
of the report before he was told he would not be hired, it would have made no difference because
Plaintiff had nothing in his background report to explain or correct.
IV.     FCRA FRAMEWORK
        Under the FCRA, “[t]he term ‘person’ means any individual, partnership, corporation,
trust, estate, cooperative, association, government or governmental subdivision or agency, or other
entity” and “[t]he term ‘consumer’ means an individual.” 15 U.S.C.A. § 1681a(a) and (b). The
FCRA provides that a “consumer report” is
        any written, oral, or other communication of any information by a consumer
        reporting agency bearing on a consumer’s credit worthiness, credit standing, credit
        capacity, character, general reputation, personal characteristics, or mode of living
        which is used or expected to be used or collected in whole or in part for the purpose
        of serving as a factor in establishing the consumer's eligibility for-- . . . employment
        purposes[.]

15 U.S.C.A. § 1681a(d)(1). A “consumer reporting agency” is
        any person which, for monetary fees, dues, or on a cooperative nonprofit basis,
        regularly engages in whole or in part in the practice of assembling or evaluating
        consumer credit information or other information on consumers for the purpose of
        furnishing consumer reports to third parties, and which uses any means or facility
        of interstate commerce for the purpose of preparing or furnishing consumer reports.

15 U.S.C.A. § 1681a(f).
        In addition, the FCRA provides that “[a]ny person who willfully fails to comply with any
requirement [of the FCRA] with respect to any [individual] is liable to that [individual]” for, among
other things, either “actual damages” or statutory damages of $100 to $1,000 per violation, costs
of the action and attorney’s fees, and possibly punitive damages. 15 U.S.C.A. § 1681n(a).



        5
          While Defendant does not specifically indicate whether it is lodging a facial or factual attack, or
both, the Court construes Defendant’s oral arguments, briefing, and evidentiary material submitted with the
briefing as a factual challenge to the Court’s subject matter jurisdiction.
                                                     9

            Case 5:20-cv-06057-RK Document 46 Filed 03/23/21 Page 9 of 14
       Count I – Adverse Action Violation
       The FCRA mandates, subject to exceptions not relevant here, that when using a consumer
report for employment purposes, a person intending to take an adverse action based in whole or in
part on the consumer report shall provide a copy of the report and a description of the consumer’s
rights under the FCRA to the consumer to whom the report relates prior to taking such adverse
action. 15 U.S.C.A. § 1681b(3)(A).
       In Count I of the Amended Complaint, Plaintiff alleges that Defendant used a Consumer
Report to take adverse employment action against Plaintiff and other class members without
providing a copy prior to the adverse action, providing a reasonable time to address any
information or inaccuracies in the Consumer Report, or providing an FCRA Summary of Rights.
Plaintiff alleges Defendant’s violations denied him a meaningful opportunity to address the
information contained in the Consumer Report and deprived him of required information and his
right to address the information being used to deny his employment. In his deposition, Plaintiff
admitted that nothing in the report Defendant obtained from the third party was inaccurate.
Defendant argues that because there was no showing that getting the report before the decision not
to hire would have made a difference, there was no Article III standing.
       In Spokeo, Inc. v. Robins, the Supreme Court explained that because “Article III standing
requires a concrete injury even in the context of a statutory violation[,]” a plaintiff cannot “allege
a bare procedural violation, divorced from any concrete harm, and satisfy the injury-in-fact
requirement of Article III.” 136 S. Ct. at 1549. After expressing its recognition that Congress, in
enacting the FCRA, “plainly sought to curb the dissemination of false information by adopting
procedures designed to decrease that risk[,]” the Spokeo Court nonetheless acknowledged “[a]
violation of one of the FCRA’s procedural requirements may result in no harm.” 136 S. Ct. at
1550. The Court then provided a specific example of just such a situation: “even if a consumer
reporting agency fails to provide the required notice to a user of the agency’s consumer
information, that information regardless may be entirely accurate.” 136 S. Ct. at 1550.
       Here, even though Plaintiff eventually obtained his background report, and even though
Plaintiff’s background report was accurate, Defendant presents only argument that “FieldWorks’
policy is not to hire felons [and] to exclude felons who were convicted of acts of dishonesty or
violence, including burglary, from public contact.” (Doc. 32, p. 5.)           Without evidence of
FieldWorks’ policy, it is possible that Plaintiff could have addressed his conviction contained in

                                                 10

         Case 5:20-cv-06057-RK Document 46 Filed 03/23/21 Page 10 of 14
the background report with Defendant and persuaded Defendant to hire him. In such case, Plaintiff
would have suffered a concrete and particularized injury. Accordingly, Plaintiff’s Count I should
not be dismissed at this juncture.
       Counts II & III– Disclosure Violation & Authorization Violation
       The FCRA provides that, subject to exceptions not relevant here,
       a person may not procure a consumer report, or cause a consumer report to be
       procured, for employment purposes with respect to any consumer, unless--
               (i) a clear and conspicuous disclosure has been made in writing to the
               consumer at any time before the report is procured or caused to be procured,
               in a document that consists solely of the disclosure, that a consumer report
               may be obtained for employment purposes; and
               (ii) the consumer has authorized in writing (which authorization may be
               made on the document referred to in clause (i)) the procurement of the report
               by that person.
15 U.S.C.A. § 1681b(2)(A).
       In Count II of his Amended Complaint, Plaintiff alleges Defendant failed to disclose a
Consumer Report would be obtained for employment purposes. Plaintiff further alleges the
documents Defendant used to obtain such reports are employment applications and fail to inform
Plaintiff and other class members Defendant will use a third party to access their personal
information. Plaintiff alleges in Count III that Defendant used documents that do not contain an
authorization for Defendant to obtain to obtain Consumer Reports on Plaintiff and other class
members. Plaintiff alleges this violation of the FCRA resulted in an invasion of Plaintiff’s privacy
because he was not informed a Consumer Report may be obtained for employment purposes and
in an informational injury because he was not informed that a third party would access his personal
information.
       Defendant argues the only Eighth Circuit case specifically addressing the issue held that
the kind of technical procedural violation of the FCRA alleged in this case with respect to the
authorization and disclosure form does not, in the absence of any specific tangible injury, confer
Article III standing. Auer v. Trans Union, LLC, 902 F.3d 873 (8th Cir. 2018).
       In Auer v. Trans Union, LLC, the plaintiff alleged defendant violated several procedural
requirements of the FCRA, including “procur[ing] her consumer report without making a clear
and conspicuous disclosure that her “consumer report may be obtained for employment purposes”
and failing to obtain her written authorization. 902 F.3d 873, 877 (8th Cir. 2018). Auer had

                                                11

         Case 5:20-cv-06057-RK Document 46 Filed 03/23/21 Page 11 of 14
accepted a job offer with the City of Minot, following which she was requested to authorize a
background check, for which she admittedly completed and signed a single-page form titled
“Authorization to Release Information and Waiver.” Id. at 875. The form included the following
language:
         I hereby authorize representatives of the City of Minot to obtain any information
         in my files pertaining to my driver’s license records, criminal history records,
         education records; credit records; and personal history records.
         I hereby direct you and release you, as the custodian of such records, and any
         school, college, university or other education institution, credit bureau or related
         personnel, both individually or collectively, from any and all liability for damages
         of whatever kind, which may be at any time result to me, my heirs, family or
         associates because of compliance with this authorization and request to release
         information, or any attempt to comply with it.
         Should there be any questions as to the validity of this release, you may contact
         me as indicated below.
Id. at 875-76. “Auer filled out this authorization form because she understood that ‘a completed
Authorization was required to initiate a background check,’ and that ‘a completed background
check was a prerequisite to’” her job appointment. Id. at 878.
        The court found that “because Auer consented to the City’s background check, she failed
to plead an intangible injury to her privacy that is sufficient to confer Article III standing.” Id. at
877. The Auer court found that “[a]lthough Auer pleaded that she did not authorize or consent (in
writing or otherwise) to the procurement and use of her consumer report for any purpose, this
conclusory allegation is belied by her well-pleaded allegation that she completed the City’s
authorization form, so we need not accept the denial as true.” Id. at 878. The court vacated the
dismissal of Auer’s claims on the merits and remanded the case with instructions to dismiss for
lack of jurisdiction. Id. at 880.
        Here, the Offer document Plaintiff signed in this case read at the top, in relevant part,
“Congratulations, you have been offered a position at FieldWorks pending the completion of a
background check.” (Emphasis added.) The “Certification and Authorization” at the bottom of
the Offer, prior to the signature box Plaintiff signed included language reading, in relevant part:
        I UNDERSTAND THAT INVESTIGATIVE BACKGROUND INQUIRIES ARE
        TO BE MADE ON MYSELF INCLUDING CONSUMER INVESTIGATIVE
        CRIMINAL CONVICTIONS. FURTHER, I UNDERSTAND THAT YOU WILL
        BE REQUESTING INFORMATION FROM VARIOUS FEDERAL, STATE, AND
        OTHER AGENCIES, WHICH MAINTAIN RECORDS CONCERNING MY PAST

                                                  12

         Case 5:20-cv-06057-RK Document 46 Filed 03/23/21 Page 12 of 14
       ACTIVITIES RELATING TO ANY CRIMINAL EXPERIENCE. (DATE OF BIRTH
       IS REQUESTED ONLY TO CONDUCT A BACKGROUND CHECK AND
       WILL NOT BE USED AS CRITERIA IN THE HIRING PROCESS.)

(emphasis added).
       The Court finds that, although Plaintiff pleaded he did not understand that Defendant’s
form was anything other than an employment application and Defendant’s form did not disclose
that the Defendant would procure a Consumer Report, his claims of resultant invasion of privacy
and informational injuries are insufficiently concrete to confer subject matter jurisdiction. Plaintiff
does not plead that, aside from not technically complying with the stand-alone requirement for
disclosure, the disclosure was inaccurate or confusing to a reasonable person. Plaintiff does not
allege that, had the form he filled out contained a technically proper disclosure, he would not have
signed or applied for the job. Even the allegation that the form did not disclose that a Consumer
Report would be obtained is belied by the form explicitly stating that Plaintiff would be subject to
“the completion of a background check” and/or “investigative background inquiries” and/or
“consumer investigative criminal convictions”, as well as gathering of “information from various
federal, state, and other agencies, which maintain records concerning my past activities relating to
any criminal experience.” These disclosed inquiries, though not employing the terms “consumer
report” or “consumer reporting agency,” fit within the FCRA’s broad definition of a consumer
report as including “any . . . communication of any information by a consumer reporting agency
bearing on a consumer’s . . . character, general reputation, personal characteristics, or mode of
living . . . serving as a factor in establishing the consumer's eligibility for-- . . . employment
purposes.” 15 U.S.C.A. § 1681a(d)(1).
       The same rationale is fatal to Plaintiff’s claim as to authorization. Plaintiff alleges
Defendant used documents that do not contain an authorization for Defendant to obtain a
Consumer Report to obtain Consumer Reports on Plaintiff, but the form, though technically
deficient under the FCRA, belies the lack of authorization.
       Moreover, in his deposition, Plaintiff recalled the form and testified he thought it was a
continuation of the application for employment. He testified he interpreted the “Certification and
Authorization” language to mean “that they might check public records, Missouri Case.net, which
is public records for the court system.” Although he testified that he did not have an understanding
that a third party was going to be obtaining his Consumer Report and he could not testify to what


                                                  13

         Case 5:20-cv-06057-RK Document 46 Filed 03/23/21 Page 13 of 14
he believed Defendant was going to check or find, Plaintiff admitted that Defendant checking
public records was “definitely a possibility of something that would be reasonable.” Plaintiff
conceded that if Defendant checked Missouri Case.net and didn’t miss anything he “would
assume” and “would believe” that Defendant would have found his conviction for burglary.
       On this record, Plaintiff fails to show concrete injury sufficient to establish subject matter
jurisdiction for his claims as to FCRA violations as to disclosure and authorization. Accordingly,
Plaintiff’s Counts II and III are dismissed.
V.     CONCLUSION
       After careful consideration, Plaintiff’s Counts II and III are DISMISSED, and Plaintiff’s
Count I REMAINS.
       IT IS SO ORDERED.
                                               s/ Roseann A. Ketchmark
                                               ROSEANN A. KETCHMARK, JUDGE
                                               UNITED STATES DISTRICT COURT

DATED: March 23, 2021




                                                14

         Case 5:20-cv-06057-RK Document 46 Filed 03/23/21 Page 14 of 14
